Name: Commission Regulation (EC) No 2317/1999 of 29 October 1999 amending an item in the specification for the name 'IdiazÃ ¡bal' listed in the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92
 Type: Regulation
 Subject Matter: consumption;  processed agricultural produce;  agricultural structures and production;  marketing
 Date Published: nan

 Avis juridique important|31999R2317Commission Regulation (EC) No 2317/1999 of 29 October 1999 amending an item in the specification for the name 'IdiazÃ ¡bal' listed in the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92 Official Journal L 280 , 30/10/1999 P. 0066 - 0066COMMISSION REGULATION (EC) No 2317/1999of 29 October 1999amending an item in the specification for the name "IdiazÃ ¡bal" listed in the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), as last amended by Commission Regulation (EC) No 1068/97(2), and in particular Article 9 thereof,Whereas:(1) in accordance with Article 9 of Regulation (EEC) No 2081/92, the Spanish Government has requested that an item be amended in the specification for the name "IdiazÃ ¡bal", registered as a protected designation of origin by Commission Regulation (EC) No 1107/96(3), as last amended by Regulation (EC) No 1070/1999(4). The amendment sets the pH range for the cheese of that name at 4,9 to 5,5 instead of the present 5,1 to 5,8;(2) that application has been considered and the amendment has been deemed a minor one. This conclusion is based on the findings of numerous pH tests conducted on the cheese. Those tests have shown that the range set when the name was registered does not quite fit the facts. The range must therefore be adjusted to bring it into line with the true situation. This adjustment has been shown to have no effect on the link between the product in question and the demarcated area or on the conditions regarding maturing in particular. Furthermore, the adjustment does not affect the rights of other producers;(3) in accordance with the procedure laid down in Article 9 of Regulation (EEC) No 2081/92, the Commission decided on 9 September 1999 that since a minor amendment was involved, the procedure laid down in Article 6 of that Regulation need not be applied;(4) the Commission also took the view that the amendment complied with Regulation (EEC) No 2081/92. The amendment to the pH range for the cheese of the name "IdiazÃ ¡bel" must accordingly be registered and published,HAS ADOPTED THIS REGULATION:Article 1The amendment to the pH range for the cheese covered by the protected designation of orign "IdiazÃ ¡bal" from the present 5,1 to 5,8 to 4,9 to 5,5 is hereby registered and published in accordance with Article 6(4) of Regulation (EEC) No 2081/92.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 October 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 208, 24.7.1992, p. 1.(2) OJ L 156, 13.6.1997, p. 10.(3) OJ L 148, 21.6.1996, p. 1.(4) OJ L 130, 26.5.1999, p. 18.